DETAILED ACTION
This action is responsive to the application filed 10/1/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dignum, et al., U.S. PGPUB No. 2007/0113222 (“Dignum”), in view of Betts, et al., U.S. PGPUB No. 2005/0137998 (“Betts”).
Dignum teaches a system and method for parsing a document. With regard to Claim 1, Dignum teaches a method of detecting a set of one or more character patterns stored in data messages passing through a network, the method comprising:
generating a state machine comprising (i) a plurality of states comprising partial-pattern states and at least one full-pattern state and (ii) a plurality of transitions between the states, each transition associated with a match of a set of characters in a data message and at least a portion of at least one pattern ([0141]-[0142] describe a finite state machine programmed in hardware, which is used to tokenize a structured data stream, such as markup language documents or formatted packets. [0144]-[0146] describe that the state machine implements states, where transitions between states are defined by delimiter patterns that may include wildcard characters); and 
providing configuration data to configure a circuit of a forwarding element to implement the state machine, in order to search data messages to identify one or more character patterns in the data messages ([0148]-[0150] describe that a stream of characters is received from the element being processed by the state machine, where a current state is identified and character patterns 
Dignum, in view of Betts teaches configuring a data plane circuit. Dignum teaches at [0060]-[0061] that the hardware includes one or more network interfaces, which receive documents and transfer the documents to memory for processing. Betts teaches a system and method for a content router. [0053]-[0058] describe a data plane of a router is used in the parsing, processing, and forwarding of documents. [0059] and [0064] describe implementing the data plane using hardware acceleration that implements functions on dedicated hardware circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Dignum with Betts. The background of Betts describes that hardware acceleration in a data plane circuit is key to maintaining the data transfer rates required for core networking applications. Therefore, one of skill in the art would seek to use the hardware acceleration architecture of Dignum in the data plane circuit of Betts, to enable routing of XML content as well as the other content types described in Dignum at adequate transfer rates.
Claim 15 recites a medium storing a program that carries out the method of Claim 1, and is similarly rejected. 
With regard to Claim 2, Dignum teaches that the state machine transitions comprise at least one transition associated with a match of a plurality of characters in a data message with a multi-character portion of at least one pattern. [0153] describes triggering state transitions upon detecting character patterns matching a transition pattern.
Claim 16 recites a medium storing a program that carries out the method of Claim 2, and is similarly rejected.
With regard to Claim 3, Dignum teaches wherein the data plane circuit comprises a plurality of match-action units, the configuration data specifies a plurality of match-action pairs for the match-action units to implement, each pair including (i) a match parameter set that includes a first state of the state machine and a set of characters, and (ii) an action parameter set that specifies a second state, when a current state of the state machine and a processed character portion stored in a data message match the match parameter set of a particular match-action pair, the match-action unit that implements the particular match-action pair changes the current state of the state machine from the first state to the second state. [0153] describes that a current state and state transitions in the state machine are identified, and particular transitions to a second state from a first state initiated when a match to a character string is detected in the portion being processed.
Claim 17 recites a medium storing a program that carries out the method of Claim 3, and is similarly rejected.
With regard to Claim 4, Dignum teaches that the set of characters of each match parameter set in a group of match parameter sets of a group of match-action pairs comprises more than one character. [0153] describes that several of the strings which can be matched to change states can be multiple characters.
Claim 18 recites a medium storing a program that carries out the method of Claim 4, and is similarly rejected.
With regard to Claim 5, Dignum teaches that for at least a subset of match parameter sets, each particular character set in at least a subset of the character sets with more than one character comprises at least one wildcard character that matches any potential character in a character portion that is being compared to the character set. [0146] describes that a delimiter pattern can include an asterisk character that acts as a wildcard.
Claim 19 recites a medium storing a program that carries out the method of Claim 5, and is similarly rejected.
With regard to Claim 6, Dignum teaches that the match-action units comprise TCAM match tables used to store match parameter sets with at least one wildcard character. [0145]-[0146] describe that the state and the matching patterns are stored as TCAM entries, where a wildcard character can be used as part of the pattern to which input character strings can be matched.
With regard to Claim 7, Dignum teaches that the match-action units comprise SRAM match tables used to store match parameter sets that do not use wildcard characters. [0169] describes that RAM is programmed with information for effecting state transitions, including being populated with entries corresponding to TCAM entries, where [0153] describes matching strings that do not include wildcard characters. [0065] describes that SRAM is suitable memory for implementing memory structures.
With regard to Claim 8, Dignum teaches that at least one match-action unit comprises a TCAM match table to store match parameter sets with at least one wildcard character, and an SRAM match table to store match parameter sets that do not use wildcard characters, wherein when one set of characters in a data message matches match parameter sets in the TCAM and SRAM match tables, the SRAM match parameter set is identified as the matching match parameter set, wherein when one set of characters in a data message matches a plurality of match parameter sets in the TCAM match table, the match parameter set with a highest priority in the TCAM match table is identified as the matching match parameter set. 
Dignum teaches at [0169] that RAM has one entry for each entry in the TCAM, where [0146] describes match patterns containing wildcards, and [0153] describes match patterns which do not, thereby indicating each of TCAM and RAM has entries for each type. [0149] describes that longest-prefix matching is employed, thereby indicating that the most specific match is selected as the match for a given sequence of characters when multiple matches are detected. This prioritizes matching the longest strings, and ensures that selected matches are within RAM, as the matches each exist both in TCAM and RAM.
With regard to Claim 9, Dignum teaches that the data plane circuit is configured to recirculate a data message when the data plane circuit cannot check all the characters contained in the data message after having the data message traverse through one pass of the data plane circuits message processing stages. Fig. 8 shows that a document segment is parsed, and when it is determined that additional segments exist to be processed, the additional segments then go through processing, in an iterative fashion until an entire document is processed.
Claim 20 recites a medium storing a program that carries out the method of Claim 9, and is similarly rejected.
With regard to Claim 11, Dignum teaches that each of a set of match-action units comprises multiple match-action unit (MAU) subsets, each of which implements a different state machine in parallel with the other MAU subsets of its match-action unit. [0057]-[0058] describe multiple processing threads and multiple parser units. [0075] describes that each parser unit comprises a finite state machine, thereby indicating that multiple parsers run multiple threads, each using its own individual state machine to carry out the string matching functions.
With regard to Claim 12, Dignum, in view of Betts teaches dividing the generating state machine into a plurality of state machines to be implemented by the data plane circuit in parallel. Dignum teaches at [0075] that parsers each comprise a finite state machine, thereby indicating the multiple parsers and parsing threads described at [0057]-[0058] each runs its own state machine. Betts teaches parsing implemented in a data plane at [0053]-[0058]; [0059] and [0064] describe implementing the data plane using hardware acceleration that implements functions on dedicated hardware circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Dignum with Betts. The background of Betts describes that hardware acceleration in a data plane circuit is key to maintaining the data transfer rates required for core networking applications. Therefore, one of skill in the art would seek to use the hardware acceleration architecture of Dignum in the data plane circuit of Betts, to enable routing of XML content as well as the other content types described in Dignum at adequate transfer rates.
With regard to Claim 13, Betts teaches that providing configuration data comprises providing the configuration data to a control plane circuit associated with the data plane circuit, in order for the control plane circuit to supply the configuration data to the data plane circuit. [0046] describes that a control plane runs all of the required control protocols within a network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Dignum with Betts. The background of Betts describes that hardware acceleration in a data plane circuit is key to maintaining the data transfer rates required for core networking applications. Therefore, one of skill in the art would seek to use the hardware acceleration architecture of Dignum in the data plane circuit of Betts, to enable routing of XML content as well as the other content types described in Dignum at adequate transfer rates.
With regard to Claim 14, Betts teaches that providing configuration data comprises forwarding the configuration data in-band to the data plane circuit. [0061] describes that the data plane receives control plane traffic across a single HTTP connection through which data plane traffic flows. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Dignum with Betts. The background of Betts describes that hardware acceleration in a data plane circuit is key to maintaining the data transfer rates required for core networking applications. Therefore, one of skill in the art would seek to use the hardware acceleration architecture of Dignum in the data plane circuit of Betts, to enable routing of XML content as well as the other content types described in Dignum at adequate transfer rates.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dignum, in view of Betts, and in view of Ross, U.S. PGPUB No. 2003/0023633 (“Ross”).
With regard to Claim 10, Dignum and Betts teach Claim 1. Dignum, in view of Ross teaches that each match parameter set stores its set of characters as hash values of the set of characters instead of storing the set of characters in order to reduce a size of the match parameter set; the data plane circuit is configured to compare a plurality of characters in a data message with a set of characters of a match parameter set by generating a hash value of the plurality of characters and comparing the hash value with the hash of the set of characters that are stored in the match parameter set.
Dignum teaches comparing input character strings with stored strings to determine matches, as described above. Ross teaches at [0040]-[0050] that an input character string can be identified by a parser and a hash value calculated therefor. The string can then be compared to hash values stored in positions in storage, in order to determine a match. When a match is found, the matching element ID is returned for further processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ross with Dignum and Betts. Ross teaches at [0078] that the techniques described therein are useful to practice in an XML accelerator as they are specifically designed for use in optimizing the functioning of hardware accelerators, and increase the efficiency of parsing carried out therein. Therefore, on of skill in the art would be motivated to combine elements of Ross with Dignum and Betts, to increase the efficiency of the hardware parser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
6/4/2021